McNally, J. (dissenting).
This action is for the purchase price of two paintings sold to defendant at an auction held April 6,1967 at plaintiff’s premises in New York City. Personal jurisdiction of defendant is grounded on CPLR 302 (subd. [a], par. 1). The Special Referee found defendant did not transact business in New York and thereon found lack of personal jurisdiction of defendant. The order appealed from confirms the report and dismisses the complaint. I would reverse the order. No transcript of the hearing before the Special Referee was provided. Both parties conceded on the argument they were bound by the report of the Referee and that this court is entitled to predicate its decision thereon. The material facts as ascertained from that report are not in dispute. They are: “ Defendant, a California resident, received a catalogue for plaintiff’s April 6, 1967 art sale through the mail, as a subscriber to such publication. It also appears he obtained another such catalogue from plaintiff’s California office. Thereafter, on or about April 3, 1967, after consulting with one Miss Calnan in plaintiff’s California office, defendant wrote to plaintiff in New York and thereby placed a bid on a particular painting to be auctioned in New York at the April 6th sale. Sometime prior to such sale, defendant telephoned plaintiff in New York, spoke to the witness Eunice S. Carroll, secretary of plaintiff-corporation, changed his prior bid-offer and requested that an open telephone line be established between himself in California and plaintiff in New York during the auction sale on April 6th. This was actually done and during this sale, defendant spoke to a ‘ Mr. Nash ’ (David Nash—concededly an employee of plaintiff), who described the bidding to him and told him the results of the auction.
“ In substance, this constitutes the proof adduced by the parties. For the purposes of the hearing before me, counsel conceded that the copies of the correspondence between the parties, as annexed to the pending motion papers, are correct and accurate and are to be deemed in evidence here.”
Nash affirms that during the auction ‘ ‘ I was on the telephone with Dr. Robert A. Franklyn, the defendant herein, during the entire bidding — relaying bids to him and entering his bids thereon.” Plaintiff contends for jurisdiction under CPLR 302 *280(subd. [a], par. 1) by reason of the fact that defendant transacted business in this State. The specific business constituted the bidding at an auction sale held by plaintiff at its galleries in New York City.
Defendant Franklyn, a resident of California on the date of the auction sale, through an open telephone, authorized plaintiff’s employee, one Nash, to bid for a particular painting. Nash, through the open telephone, informed defendant of the progress of the bidding and conveyed to the auctioneer defendant’s bids. On these facts Nash was an ad hoc employee of defendant and his actions were the actions of defendant and binding on defendant the same as if defendant were present in the auction room. (Irwin v. Klein, 271 N. Y. 477; Hartell v. Simonson & Son Co., 218 N. Y. 345; Szczepkowicz v. Khelshek Realty Corp., 280 App. Div. 524; Van Deusen v. Ruhtz-Pike Eng. and Constr. Co., 238 App. Div. 178.)
Defendant’s contention that plaintiff auctioneer is the seller’s and not the buyer’s agent is a non sequitur. Plaintiff’s employee, Nash, was not the auctioneer — he was receiving and submitting bids to the auctioneer under defendant’s direction.
CPLR 302 (subd. [a], par. 1) enables personal jurisdiction of a nondomiciliary on the basis of a single transaction in New York. (Longines-Wittnauer v. Barnes & Reinecke, 15 N Y 2d 443, 456.) Moreover, the statute is expressly applicable if the transaction is “ through an agent ”. The auction held April 6, 1967 was a transaction by defendant in New York within the meaning of the statute subjecting defendant to personal jurisdiction of the courts of this State.
The order dismissing the action should be reversed and the motion therefor denied.
Stevens, P. J., and Eager, J., concur with Tilzer, J.; McNally, J., dissents in opinion.
Order entered May 27, 1968, affirmed with $50 costs and disbursements to the respondent.